Citation Nr: 0021141	
Decision Date: 08/11/00    Archive Date: 08/18/00

DOCKET NO.  98-00 175A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Crawford, Counsel


REMAND

The veteran had service from June 1971 to March 1973.

On substantive appeal in January 1998, the veteran indicated 
that he wanted to appear at a local VA office hearing before 
a member of the Board of Veterans' Appeals (Board).  In a 
separate January 1998 letter, he also indicated that he 
wanted to appear at a hearing before a local hearing officer.  
In April 2000 the Board sought written clarification of 
whether the veteran wished to have a Central Office hearing, 
travel board hearing, or withdraw the request for a hearing.  
In response, the veteran indicated that he desired a hearing 
before a member of the Board at the RO.  It was not 
ascertained if he still desired a hearing before a local 
hearing officer.

In view of the foregoing, the case is REMANDED to the RO for 
the following:

The RO should ask the veteran whether he 
wants a hearing before a local hearing 
officer, travel board hearing, or both.  
In accordance with the veteran's 
response, the RO, by letter, should 
inform the veteran and his representative 
of the date, time, and location of the 
hearing(s).  The RO should document all 
efforts made.

Thereafter, the case should be returned to the Board, if 
appropriate.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits 

Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1999) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


